MEMORANDUM **
Juan Jimenez appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. § 1326. Jimenez alleges that Almendarez-Torres v. United States, 523 U.S. 224, 227, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), was effectively overruled or limited by the doctrine of avoidance of constitutional doubt, and 8 U.S.C. § 1326(b) is unconstitutional. Jimenez concedes that his contentions are foreclosed by our prior decisions, see United States v. Grisel, 488 F.3d 844, 847 (9th Cir.2007) (en banc) (holding that the date of a prior conviction is part of the “fact” of a prior conviction for Apprendi purposes); United States v. Salazar-Lopez, 506 F.3d 748, 751 n. 3 (9th Cir.2007); United States v. Maciel-Vasquez, 458 F.3d 994, 995-96 (9th Cir.2006) (holding that 8 U.S.C. § 1326(b)(2) is constitutional); and that he raises them to preserve them for potential future review.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.